Exhibit 10.18.3

EXECUTION COPY

THIRD AMENDMENT

TO THE AMENDED AND RESTATED

STRATEGIC ALLIANCE AGREEMENT

BY AND BETWEEN

PENWEST PHARMACEUTICALS CO.

AND

ENDO PHARMACEUTICALS INC.

This Third Amendment (this “Amendment”) to the Amended and Restated Strategic
Alliance Agreement dated as of April 2, 2002, and as amended by the Amendment
Agreement dated January 7, 2007 and further amended by the Second Amendment
dated as of July 14, 2008 (the “Agreement”) is entered into by and between
Penwest Pharmaceuticals Co. (“Penwest”) and Endo Pharmaceuticals Inc. (“Endo”),
effective as of January 1, 2009.

Endo and Penwest agree as follows:

1. Section 1.23 of the Definitions Exhibit to the Agreement is amended by
deleting Section 1.23 in its entirety and inserting the following new
Section 1.23 in its place:

1.23 “Formulated TIMERx Price” shall mean Penwest’s contract manufacturing cost
(or, if made internally, its variable costs plus directly allocable (a) fixed
and (b) manufacturing overhead costs relating to the manufacture or acquisition)
of the Formulated TIMERx to be provided to Endo or its Affiliates or
sublicensees hereunder, as shall be determined and adjusted no more often than
annually plus the costs directly relating to the quality control testing
referred to in Section 7.2 hereof plus the allocable indirect costs and fees
referred to in the last two sentences of this Section 1.23; provided, however,
that any amounts paid or payable by Penwest for third-party royalties (or for
materials acquisition costs to the extent attributable to third-party
intellectual properties and essentially equivalent to royalties) which are the
responsibility of Penwest under Sections 9.5.1 or 9.5.2 hereof shall not be
counted as part of the Formulated TIMERx Price. Costs and fees related to and
arising out of patent enforcement litigation ensuing from a third party
certifying against a Penwest Patent or a patent covering Penwest Product
Technology held by Penwest and listed in the FDA’s “Orange Book” may (to the
extent not reflected in the Certification Budget and the reconciliations under
Section 3.7 hereof) be included, at the option of Penwest and without prejudice
to its other rights, as part of the allocable indirect costs of the manufacture
or acquisition of any Formulated TIMERx provided for use in the Product; to the
extent that such costs and fees are not reimbursed by Endo to Penwest pursuant
to Section 11.7. If any patent applications are filed or prosecuted by Penwest
on Penwest Product Technology, as provided in Section 6.2 hereof, the reasonable
costs thereof, and of the maintenance of any patents that issue therefrom, shall
(to the extent not reflected in the Certification Budget

 

Third Amendment to the Amended and Restated Strategic Alliance Agreement
1/1/2009



--------------------------------------------------------------------------------

EXECUTION COPY

 

and the reconciliations under Section 3.7 hereof) be part of the allocable
indirect costs of the manufacture or acquisition of any Formulated TIMERx
provided for use in the Product that would be disclosed in whole or in part in
such patent or patent application; to the extent that such costs and fees are
not reimbursed by Endo to Penwest pursuant to Section 6.2.

2. Section 6.2 of the Agreement is amended by inserting the following to the end
of such Section 6.2:

The costs and fees incurred by or on behalf of Penwest relating to or in
connection with any patent applications filed or prosecuted by Penwest on
Penwest Product Technology and the maintenance of any patents that issue
therefrom in accordance with this Section 6.2 shall be reimbursed to Penwest by
Endo. Payments for such costs and fees incurred after December 31, 2008 shall be
made to Penwest within thirty (30) days after presentation of each invoice to
Endo setting forth such costs and fees.

3. Endo shall reimburse Penwest in a single lump sum of $ 206,150 in full
satisfaction of un-recouped costs and fees incurred by or on behalf of Penwest
through December 31, 2008 in connection with the matters contemplated by
Section 6.2 of the Agreement, which amount shall be paid within ten (10) days of
the date of this Amendment.

4. All other terms and conditions of the Agreement as previously amended are
affirmed and remain in full force and effect. The parties agree that all
references in the Agreement to “this Agreement” shall deem to include the
provisions of this Amendment.

5. This Amendment shall be governed by, construed and enforced in accordance
with, the laws of the State of New York without regards to its conflict of laws
rules.

*                    *                     *

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.

 

Endo Pharmaceuticals Inc.     Penwest Pharmaceuticals Co. By:  

/s/ NANCY J. WYSENSKI

    By:  

/s/ FRANK MUSCOLO

Title:   Chief Operating Officer     Title:   Controller and Chief Accounting
Officer Date:   March 27, 2009     Date:   March 31, 2009

 

Third Amendment to the Amended and Restated Strategic Alliance Agreement
1/1/2009